In re Lexington Insurance Company; Liberty Mutual Insurance; Continental Casualty Insurance Company; Continental Insurance Company; Transcontinental Insurance Company; Valley Forge Insurance Company; American International Specialty Lines Insurance Company; Transportation Insurance Company; National Union Fire Insurance Company of Pittsburgh, PA; — Other(s); Applying for Supervisory and/or Remedial Writs, Parish of Calcasieu, 14th Judicial District Court Div. F, No. 98-1984; to the Court of Appeal, Third Circuit, No. CW 06-01010.
Denied.
KIMBALL, J., would grant the writ.